Citation Nr: 0804555	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for narcolepsy, currently 
rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1965, and from September 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The service-connected narcolepsy is manifested by complaints 
of "sometimes" following asleep while sitting or mowing the 
grass, and throughout the rating period on appeal, there has 
been no demonstration by competent clinical evidence of 
record that the veteran has required clinical treatment or 
medication for narcolepsy, and no symptoms of narcolepsy were 
noted on  examination; service-connected narcolepsy has not 
been shown to be manifested by the equivalent of 10 minor 
seizures weekly.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 60 percent for narcolepsy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8108, 8911 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

According to Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

By correspondence dated in February 2004 and January 2006, 
the veteran was informed that he must show that his service-
connected disability had gotten worse, the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the appellant prior to the initial adjudication.  
Pelegrini.

As for the requirements under Vasquez-Flores, the February 
2004 and January 2006 letters did not, however, advise the 
veteran that he must show the impact of the worsening of 
symptoms on his employment and daily life, of any special 
requirement of the rating criteria which cannot be met by 
general worsening of symptoms or of relevant diagnostic codes 
or their application.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Lack of 
prejudicial harm may be shown that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.

While the duty to notify has not been satisfied with respect 
to the notice element to advise the claimant to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily life, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the veteran discussed 
the effect his narcolepsy had on his daily activities at his 
March 2004 VA respiratory examination.  Furthermore, the 
Board finds that a reasonable person could be expected to 
understand the importance of providing evidence concerning 
the affect his disability had on his employment and/or daily 
activities, particularly in light of the specific criteria 
for narcolepsy.  As for any special requirements under the 
rating criteria, which cannot be addressed by more than mere 
worsening of symptoms, as the relevant rating criteria 
contain no such requirements, the Board finds the question of 
notice on that element to be moot.  Thus, the Board finds 
that compliance with the essential elements of VCAA notice 
under the holding in Vazquez-Flores, has been satisfied, and 
neither the appellant nor his representative has made any 
allegations concerning VA's duty to notify or assist in this 
case.  In short, the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
this claim.  Gordon v. Nicholson, 21 Vet. App. 270, 282-83 
(2007).

In March 2006 the veteran received notice regarding rating 
the disability on appeal and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, and the veteran has undergone an examination 
that has addressed the matters presented by this appeal.  The 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.  Hart v. Mansfield, No. 05-2424 (Vet. App. 
Nov. 19, 2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Service medical records reveal that the veteran made 
complaints related to narcolepsy during service.  By rating 
action in May 1968, service connection for narcolepsy 
(characterized at that time as narcoleptic tetrad) was 
established, and a 30 percent evaluation was assigned.  In 
September 1971 the RO assigned a 60 percent rating for this 
disability.  In January 2004 the veteran's claim for an 
increased evaluation for narcolepsy was received.

The veteran's narcolepsy is rated under Diagnostic Code 8108.  
This diagnostic code directs that narcolepsy is to be rated 
as epilepsy, petit mal, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8911, which provides ratings based on the frequency of 
seizures a veteran has.  A 60 percent rating is assigned when 
a person averages at least 9 to 10 minor seizures weekly and 
an 80 percent rating is assigned when a person averages more 
than 10 minor seizures weekly.  A 100 percent rating is 
warranted for 12 major seizures during the preceding year.

At a March 2004 VA respiratory examination, the veteran 
indicated that he had not been on any medication for 
treatment of narcolepsy for the last thirty years.  He felt 
sleepy during the day and would sometimes fall asleep while 
mowing the lawn or while sitting in a chair.  While sleeping 
during the day or in bed at night, he was sometimes awakened 
by the feeling that he stopped breathing.  The diagnoses 
included narcolepsy.

At a March 2004 VA epilepsy and narcolepsy examination, the 
veteran indicated he was not on any current narcolepsy 
treatment.  It was noted that the veteran had no symptoms of 
narcolepsy at the present time and required no medications.  
On neurologic examination, the deep tendon reflexes, motor 
examination, cranial nerves, and cerebellar examination were 
normal.  The diagnosis included remote history of narcolepsy.

Based on the above medical records, the Board finds that the 
veteran's manifestations of narcolepsy do not approximate the 
criteria for an 80 percent rating.  Findings from the March 
2004 VA examinations reveal essentially normal neurologic 
findings; the veteran is not being treated for narcolepsy, 
and hasn't been on medications for years.  In fact, the Board 
notes that the diagnosis on the March 2004 VA epilepsy and 
narcolepsy examination was "remote history" of narcolepsy.  
In short, the veteran does not exhibit anything approaching 
more than 10 minor seizures weekly, and a rating in excess of 
60 percent for narcolepsy is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's narcolepsy has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that the veteran's narcolepsy, 
by itself, has resulted in marked interference with 
employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
narcolepsy is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


